







HORIZON GLOBAL CORPORATION


Performance Share Units Agreement
Signing Grant


This PERFORMANCE SHARE UNITS AGREEMENT (this “Agreement”) is made as of
________________ by and between Horizon Global Corporation, a Delaware
corporation (the “Company”), and ___________________ (the “Grantee”).


1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s
Amended and Restated 2015 Equity and Incentive Compensation Plan (the “Plan”).
2.Grant of PSUs. Subject to and upon the terms, conditions and restrictions set
forth in this Agreement and in the Plan, the Company has granted to the Grantee
as of _______________ (the “Date of Grant”) ____________ performance-based
Restricted Stock Units (“PSUs”). Subject to the degree of attainment of the
performance goals established for these PSUs, as approved by the Committee and
thereafter communicated to the Grantee (the “Statement of Performance Goals”),
the Grantee may earn from ___% to _____% of the PSUs. Each PSU shall then
represent the right of the Grantee to receive one Common Share subject to and
upon the terms and conditions of this Agreement.
3.Payment of PSUs. The PSUs will become payable in accordance with the
provisions of Section 6 of this Agreement if the Grantee’s right to receive
payment for the PSUs becomes both earned and nonforfeitable in accordance with
Section 5 of this Agreement.
4.Restrictions on Transfer of PSUs. Subject to Section 15 of the Plan, neither
the PSUs evidenced hereby nor any interest therein or in the Common Shares
underlying such PSUs shall be transferable prior to payment to the Grantee
pursuant to Section 6 hereof other than by will or pursuant to the laws of
descent and distribution.
5.Earning and Vesting of PSUs.
(a)
A percentage of the PSUs from ____% to ____% shall be earned (such portion, the
“Earned PSUs”) to the extent that the performance goals described in the
Statement of Performance Goals for these PSUs (the “_________Performance Goals”)
are achieved for the period commencing on _____________ and ending on
_______________ (the “Performance Period”), once determined and certified by the
Committee in its sole discretion. The Earned PSUs shall become nonforfeitable
and payable to the Grantee (“Vested,” or similar terms), if at all, in three
substantially equal installments on each of the first three anniversaries of the
Date of Grant (the period commencing on the Date of Grant and ending on the
third anniversary of the Date of Grant, the “Vesting Period”), subject to the
Grantee remaining in continuous employment with the Company or a Subsidiary
through each such anniversary. Any PSUs that do not so Vest will be forfeited,
including, except as provided in Section 5(b) or Section 5(c) below, if the
Grantee ceases to be continuously employed by the Company or a Subsidiary prior
to the end of the Vesting Period. For purposes of this Agreement, “continuously
employed” (or substantially similar terms) means the absence of any interruption
or termination of the Grantee’s employment with the Company or a Subsidiary.
Continuous employment shall not be considered interrupted or terminated in the
case of transfers between locations of the Company and its Subsidiaries.



1

--------------------------------------------------------------------------------





(b)
Notwithstanding Section 5(a) above, the PSUs shall be earned and Vest (to the
extent the PSUs have not previously Vested) and be paid pursuant to Section 6
hereof upon the occurrence of any of the following events at a time when the
PSUs have not been forfeited in the following manner:

(i)
If the Grantee should die or become Disabled prior to the end of the Vesting
Period while the Grantee is continuously employed by the Company or any of its
Subsidiaries, the Grantee shall earn and Vest in the number of PSUs which the
Grantee would have earned and Vested in in accordance with the terms and
conditions of this Section 5 if Grantee had remained in the continuous employ of
the Company or a Subsidiary from the Date of Grant until the end of the Vesting
Period or the occurrence of a Change in Control to the extent a Replacement
Award is not provided, whichever occurs first; or

(ii)
in the event of a Change in Control that occurs prior to the end of the Vesting
Period, the PSUs shall be earned and Vest in accordance with Section 5(c) below.

(c)



(i)
Notwithstanding Section 5(a) above, if at any time before the end of the Vesting
Period or forfeiture of the PSUs, and while the Grantee is continuously employed
by the Company or a Subsidiary, a Change in Control occurs, then the PSUs will
be earned and Vest (except to the extent that a Replacement Award is provided to
the Grantee in accordance with Section 5(c)(ii) to continue, replace or assume
the PSUs covered by this Agreement (the “Replaced Award”)) as follows: the
Performance Period and the Vesting Period will terminate and the Committee as
constituted immediately before the Change in Control will determine and certify
the Earned PSUs based on actual performance through the most recent date prior
to the Change in Control for which achievement of the ________ Performance Goals
can reasonably be determined, and such Earned PSUs shall be 100% Vested. PSUs
that are earned and Vest in accordance with this Section 5(c)(i) will be paid as
provided for in Section 6 of this Agreement.

(ii)
For purposes of this Agreement, a “Replacement Award” means an award (A) of the
same type (e.g., performance-based restricted stock units) as the Replaced
Award, (B) that has a value at least equal to the value of the Replaced Award,
(C) that relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control, (D) if the Grantee
holding the Replaced Award is subject to U.S. federal income tax under the Code,
the tax consequences of which to such Grantee under the Code are not less
favorable to such Grantee than the tax consequences of the Replaced Award, and
(E) the other terms and conditions of which are not less favorable to the
Grantee holding the Replaced Award than the terms and conditions of the Replaced
Award (including the provisions that would apply in the event of a subsequent
Change in Control). A Replacement Award may be granted only to the extent it
does not result in the Replaced Award or Replacement Award failing to comply
with or be exempt from Section 409A of the Code. Without limiting the generality
of the foregoing, the Replacement Award may take the form of a continuation of
the Replaced Award if the requirements of the two preceding sentences are
satisfied. The determination of whether the conditions of this Section 5(c)(ii)
are satisfied will be made by the Committee, as constituted immediately before
the Change in Control, in its sole discretion.

(iii)
If, after receiving a Replacement Award, the Grantee experiences a termination
of employment with the Company or a Subsidiary (or any of their successors) (as



2

--------------------------------------------------------------------------------





applicable, the “Successor”) by reason of a termination by the Successor without
Cause or by the Grantee for Good Reason, in each case within a period of two
years after the Change in Control and during the remaining vesting period for
the Replacement Award, 100% of the Replacement Award shall become nonforfeitable
with respect to the performance-based restricted stock units covered by such
Replacement Award upon such termination and shall be paid in accordance with
Section 6(a) of this agreement.
(iv)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding PSUs that at the time of the Change in Control
are not subject to a “substantial risk of forfeiture” (within the meaning of
Section 409A of the Code) will be deemed to be earned and Vested at the time of
such Change in Control and will be paid as provided for in Section 6 of this
Agreement.

(d)
For purposes of this Agreement, the following definitions apply:

(i)
“Good Reason” shall mean (A) a material and permanent diminution in the
Grantee’s duties or responsibilities; (B) a material reduction in the aggregate
value of base salary and bonus opportunity provided to the Grantee by the
Company; or (C) a permanent reassignment of the Grantee to another primary
office more than 50 miles from the current office location. The Grantee must
notify the Company of the Grantee’s intention to invoke termination for Good
Reason within 90 days after the Grantee has knowledge of such event, provide the
Company 30 days’ opportunity for cure, and terminate employment within two years
following the initial existence of such event, or such event shall not
constitute Good Reason. The Grantee may not invoke termination for Good Reason
if Cause exists at the time of such termination.

(ii)
“Cause” shall mean (A) the Grantee’s conviction of or plea of guilty or nolo
contendere to a crime constituting a felony under the laws of the United States
or any State thereof or any other jurisdiction in which the Company or its
Subsidiaries conduct business; (B) the Grantee’s willful misconduct in the
performance of the Grantee’s duties to the Company or its Subsidiaries and
failure to cure such breach within thirty days following written notice thereof
from the Company; (C) the Grantee’s willful failure or refusal to follow
directions from the Board (or direct reporting executive) and failure to cure
such breach within thirty days following written notice thereof from the Board;
or (D) the Grantee’s breach of fiduciary duty to the Company or its Subsidiaries
for personal profit.  Any failure by the Company or a Subsidiary to notify the
Grantee after the first occurrence of an event constituting Cause shall not
preclude any subsequent occurrences of such event (or a similar event) from
constituting Cause. Notwithstanding anything in this Agreement to the contrary,
nothing in this Agreement prevents the Grantee from providing, without prior
notice to the Company, information to governmental authorities regarding
possible legal violations or otherwise testifying or participating in any
investigation or proceeding by any governmental authorities regarding possible
legal violations, and for purpose of clarity the Grantee is not prohibited from
providing information voluntarily to the Securities and Exchange Commission
pursuant to Section 21F of the Exchange Act.

(iii)
“Disabled” shall mean (A) the Grantee is unable to engage in any substantial
gainful activity due to medically determinable physical or mental impairment
expected to result in death or to last for a continuous period of not less than
12 months, or (B) due to any medically determinable physical or mental
impairment expected to result in death or last for a continuous period not less
than 12 months, the Grantee has received



3

--------------------------------------------------------------------------------





income replacement benefits for a period of not less than three months under an
accident and health plan sponsored by the Company.
(e)
Any PSUs that have not Vested pursuant to Section 5 by the end of the Vesting
Period will be forfeited automatically and without further notice after the end
of the Vesting Period (or earlier if, and on such date that, Grantee ceases to
be an employee of the Company or a Subsidiary prior to the end of the Vesting
Period for any reason other than as described in this Section 5).

6.Form and Time of Payment of PSUs.
(a)
Payment for the PSUs, after and to the extent they have become earned and
Vested, shall be made in the form of Common Shares. Except as provided in
Section 6(b), payment shall be made as soon as administratively practical
following (but in no event later than thirty (30) days following) the end of the
Vesting Period.

(b)
Notwithstanding Section 6(a), to the extent that the PSUs are earned and Vested
on the date of a Change in Control, Grantee will receive payment for Vested PSUs
in Common Shares on the date of the Change in Control; provided, however, that
if such Change in Control would not qualify as a permissible date of
distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, and where Section 409A of the Code applies to such distribution, the
Grantee is entitled to receive the corresponding payment on the date that would
have otherwise applied pursuant to Section 6(a).

(c)
Except to the extent provided by Section 409A of the Code and permitted by the
Committee, no Common Shares may be issued to the Grantee at a time earlier than
otherwise expressly provided in this Agreement.

(d)
The Company’s obligations to the Grantee with respect to the PSUs will be
satisfied in full upon the issuance of Common Shares corresponding to such PSUs.

7.Dividend Equivalents; Voting and Other Rights.
(a)
The Grantee shall have no rights of ownership in the Common Shares underlying
the PSUs and no right to vote the Common Shares underlying the PSUs until the
date on which the Common Shares underlying the PSUs are issued or transferred to
the Grantee pursuant to Section 6 above.

(b)
From and after the Date of Grant and until the earlier of (i) the time when the
PSUs are paid in accordance with Section 6 hereof or (ii) the time when the
Grantee’s right to receive Common Shares in payment of the PSUs is forfeited in
accordance with Section 5 hereof, on the date that the Company pays a cash
dividend (if any) to holders of Common Shares generally, the Grantee shall be
credited with cash per PSU equal to the amount of such dividend. Any amounts
credited pursuant to the immediately preceding sentence shall be subject to the
same applicable terms and conditions (including earning, Vesting, payment and
forfeitability) as apply to the PSUs based on which the dividend equivalents
were credited, and such amounts shall be paid in cash at the same time as the
PSUs to which they relate.

(c)
The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Common Shares in the
future, and the rights of the Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.



4

--------------------------------------------------------------------------------





8.Adjustments. The PSUs and the number of Common Shares issuable for each PSU
and the other terms and conditions of the grant evidenced by this Agreement are
subject to adjustment as provided in Section 11 of the Plan.
9.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the delivery to the
Grantee of Common Shares or any other payment to the Grantee or any other
payment or vesting event under this Agreement, and the amounts available to the
Company for such withholding are insufficient, it shall be a condition to the
obligation of the Company to make any such delivery or payment that the Grantee
make arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld. The Grantee may elect that all or any part of
such withholding requirement shall be satisfied by retention by the Company of a
portion of the Common Shares to be delivered to the Grantee or by delivering to
the Company other Common Shares held by the Grantee. If such election is made,
the shares so retained shall be credited against such withholding requirement at
the market value of such Common Shares on the date of such delivery. In no event
will the market value of the Common Shares to be withheld and/or delivered
pursuant to this Section 9 to satisfy applicable withholding taxes exceed the
minimum amount of taxes required to be withheld.
10.Compliance With Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any Common Shares pursuant to this Agreement if
the issuance thereof would result in a violation of any such law.
11.Compliance With Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with or be exempt from the
provisions of Section 409A of the Code. This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with or be exempt
from Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Grantee). If the PSUs become payable on the Grantee’s “separation
from service” with the Company and its Subsidiaries within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the Grantee is a “specified employee”
as determined pursuant to procedures adopted by the Company in compliance with
Section 409A of the Code, then, to the extent necessary to comply with Section
409A of the Code and avoid any additional taxes thereunder, payment for the PSUs
shall be made on the earlier of the fifth business day of the seventh month
after the date of the Grantee’s “separation from service” with the Company and
its Subsidiaries within the meaning of Section 409A(a)(2)(A)(i) of the Code or
the Grantee’s death.
12.Interpretation. Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Except as expressly provided in this
Agreement, capitalized terms used herein will have the meaning ascribed to such
terms in the Plan.
13.No Right to Future Awards or Employment. The grant of the PSUs under this
Agreement to the Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant of the PSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Agreement shall confer upon the Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of the Grantee.


5

--------------------------------------------------------------------------------





14.Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or
any of its Subsidiaries and shall not affect the amount of any life insurance
coverage available to any beneficiary under any life insurance plan covering
employees of the Company or any of its Subsidiaries.
15.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s written consent, and (b) the
Grantee’s consent shall not be required to an amendment that is deemed necessary
by the Company to ensure compliance with Section 409A of the Code or Section 10D
of the Exchange Act.
16.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
17.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. The Committee acting pursuant to
the Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein or in the Plan, have the right to determine any questions which
arise in connection with this Agreement. Notwithstanding anything in this
Agreement to the contrary, Grantee acknowledges and agrees that this Agreement
and the award described herein (and any settlement thereof) are subject to the
terms and conditions of the Company’s clawback policy (if any) as may be in
effect from time to time specifically to implement Section 10D of the Exchange
Act and any applicable rules or regulations promulgated thereunder (including
applicable rules and regulations of any national securities exchange on which
the Common Shares may be traded) (the “Compensation Recovery Policy”), and that
relevant sections of this Agreement shall be deemed superseded by and subject to
the terms and conditions of the Compensation Recovery Policy from and after the
effective date thereof.
18.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the PSUs and the Grantee’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Grantee’s consent to participate in the Plan by electronic means. The
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.
19.Governing Law. This Agreement shall be governed by and construed with the
internal substantive laws of the State of Delaware, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
20.Successors and Assigns. Without limiting Section 4 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
21.Acknowledgement. The Grantee acknowledges that the Grantee (a) has received a
copy of the Plan, (b) has had an opportunity to review the terms of this
Agreement and the Plan, (c) understands the terms and conditions of this
Agreement and the Plan and (d) agrees to such terms and conditions.
22.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.






6

--------------------------------------------------------------------------------





HORIZON GLOBAL CORPORATION


By: ________________________


Name: Jay Goldbaum
Title: General Counsel, Chief Compliance Officer & Corporate Secretary


Grantee Acknowledgment and Acceptance


By: _________________________    


Name:
Title:
    


7

--------------------------------------------------------------------------------





    
Statement of Performance Goals
This Statement of Performance Goals applies to the PSUs granted to the Grantee
on the Date of Grant and applies with respect to the Performance Share Units
Agreement between the Company and the Grantee (the “Agreement”). Capitalized
terms used in this Statement of Performance Goals that are not specifically
defined in this Statement of Performance Goals have the meanings assigned to
them in the Agreement.
1.
Definitions. For purposes hereof:

a.
“Beginning Stock Price” means the closing price of a Common Share on the
principal stock exchange on which the Common Shares are then traded on
________________.

b.
“Ending Stock Price” means the average closing price of a Common Share on the
principal stock exchange on which the Common Shares are then traded for the last
30 trading days of the Performance Period.

2.
PSU Performance Matrix. From ___% to ___% of the PSUs will be earned based on
absolute Common Shares price performance during the Performance Period as
follows:



Performance Level
Ending Stock Price Minus Beginning Stock Price
PSUs Earned
Below Threshold I
Less than $______
_____%
Threshold I
$______
_____%
Threshold II
$______
_____%
Threshold III
$______
_____%
Maximum
$______ or greater
_____%



3.
Number of PSUs Earned. Following the Performance Period, the Committee shall
determine whether and to what extent the ___________ Performance Goals have been
satisfied for the Performance Period and shall determine the number of PSUs that
shall become Earned PSUs hereunder and under the Agreement on the basis of the
following:

a.
Below Threshold I. If, upon the conclusion of the Performance Period, the Ending
Stock Price minus the Beginning Stock Price is less than $_______, as set forth
in the Performance Matrix, then ___% of the PSUs shall become Earned PSUs.

b.
Threshold I. If, upon the conclusion of the Performance Period, the Ending Stock
Price minus the Beginning Stock Price is equal to $_____, as set forth in the
Performance Matrix, then ____% of the PSUs shall become Earned PSUs.

c.
Between Threshold I and Threshold II. If, upon the conclusion of the Performance
Period, the Ending Stock Price minus the Beginning Stock Price is greater than
$_____ but less than $______, a percentage between ____% and ____% (determined
on the basis of straight-line mathematical interpolation) of the PSUs (rounded
up to the nearest whole number of PSUs) shall become Earned PSUs.

d.
Threshold II. If, upon the conclusion of the Performance Period, the Ending
Stock Price minus the Beginning Stock Price is equal to $_____, as set forth in
the Performance Matrix, then _____% of the PSUs shall become Earned PSUs.

e.
Between Threshold II and Threshold III. If, upon the conclusion of the
Performance Period, the Ending Stock Price minus the Beginning Stock Price is
greater than $______ but less than $______, a percentage between ____% and ____%
(determined on the basis of straight-line mathematical interpolation) of the
PSUs (rounded up to the nearest whole number of PSUs) shall become Earned PSUs.



8

--------------------------------------------------------------------------------





f.
Threshold III. If, upon the conclusion of the Performance Period, the Ending
Stock Price minus the Beginning Stock Price is equal to $______, as set forth in
the Performance Matrix, then _____% of the PSUs shall become Earned PSUs.

g.
Between Threshold III and Maximum. If, upon the conclusion of the Performance
Period, the Ending Stock Price minus the Beginning Stock Price is greater than
$______ but less than $______, a percentage between _____% and _____%
(determined on the basis of straight-line mathematical interpolation) of the
PSUs (rounded up to the nearest whole number of PSUs) shall become Earned PSUs.

h.
Equals or Exceeds Maximum. If, upon the conclusion of the Performance Period,
the Ending Stock Price minus the Beginning Stock Price is equal to or greater
than $______, as set forth in the Performance Matrix, then ____% of the PSUs
shall become Earned PSUs.





9